Form 51-102F4 Business Acquisition Report ITEM 1Identity of Company: 1.1Name and Address of Company Equal Energy Ltd. Suite 2700, 500 - 4th Avenue S.W. Calgary, AlbertaT2P 2V6 1.2Executive Officer Mr. Dell Chapman, Sr. Vice President and Chief Financial Officer of Equal Energy Ltd., is knowledgeable about the acquisition in respect of which this Report has been filed.Mr. Chapman may be reached by writing to the address noted in section 1.1 above or by telephone at 1-877-263-0262. ITEM 2Full Description of Material Change: 2.1Nature of the Business Acquired On April 25, 2011, Equal Energy Ltd. (“Equal” or the “Company”) entered into a purchase and sale agreement (the “Purchase and Sale Agreement”) with Petroflow Energy Ltd. and its subsidiaries, North American Petroleum Corporation USA (“NAPCUS”) and Prize Petroleum LLC (collectively “Petroflow”) and a settlement agreement (the ”Settlement Agreement”) with Petroflow, Compass Bank (“Compass”) and Texas Capital Bank, N.A. (“Texas Capital”) (collectively the “Agreements”) pursuant to which the Company acquired Petroflow’s interests in assets (the “Acquired Assets”) developed pursuant to the now terminated farmout agreement (the “Farmout”) between the Company and NAPCUS, (the “Acquisition”) and concomitantly settled all outstanding legal matters and other claims between the Company and Petroflow, Compass and Texas Capital. The Acquired Assets consist of additional interests (approximately 51%) in 56 producing wells in which the Company already has an interest, and some of which the Company has operated since 2006 and all of which the Company has operated since 2009.The Acquired Assets also include an additional interest in six non-producing well bores.All the wells are in the Lincoln, Logan, Garfield and Grant Counties in Oklahoma and produce from the Hunton liquids-rich natural gas play. Associated with the production is a variety of surface equipment and certain inventory items. Each producing well holds 640 acres (one section) of mineral leases, which includes rights in the Hunton and certain rights in Uphole Zones that may be prospective for oil and gas, but which are not productive at this time.No reserves have been assigned to any zones other than the current Hunton producing horizon.In connection with the Asset Acquisition, the Company will obtain an additional developed acreage position of approximately 19,100 net acres.There is no undeveloped acreage associated with the Acquired Assets. The reserves data for the Acquired Assets set forth below is from the Haas Reserves Report.The Haas Reserves Report evaluates and summarizes the crude oil, natural gas liquids and natural gas reserves and the net present values of future net revenue for these reserves using forecast prices and costs, not including the impact of any price risk management activities.The Haas Reserves Report has been prepared in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook and the reserve definitions contained in NI 51-101. All evaluations of future net revenue are before the deduction of future income tax expenses and after the deduction of royalties, development costs, production costs and well abandonment costs but before consideration of indirect costs such as administrative, overhead and other miscellaneous expenses. The estimated future net revenue contained in the following tables does not necessarily represent the fair market value of the reserves. There is no assurance that the forecast price and cost assumptions contained in the Haas Reserve Report will be attained and variations could be material. Other assumptions and qualifications relating to costs and other matters are summarized in the notes to or following the tables below. The recovery and reserve estimates described herein are estimates only. Actual reserves may be greater or less than those calculated. All reserves associated with the Acquired Assets are located in the U.S. and, specifically, in Oklahoma.Numbers in each column may not add due to rounding.For consistency with the AIF, all US$ figures contained in the Haas Reserves Report have been converted to Canadian dollars at the rate of $1.0054/US$, which was the Bank of Canada noon rate on December 31, 2010. Reserves Data (Forecast Prices and Costs) SUMMARY OF OIL AND NATURAL GAS RESERVES AND NET PRESENT VALUES OF FUTURE NET REVENUE AS OF JANUARY 1, 2011 FORECAST PRICES AND COSTS RESERVES LIGHT AND MEDIUM OIL NATURAL GAS NATURAL GAS LIQUIDS Gross (WI) Net (After Royalty) Gross (WI) Net (After Royalty) Gross (WI) Net (After Royalty) RESERVES CATEGORY (Mbbls) (Mbbls) (MMcf) (MMcf) (Mbbls) (Mbbls) PROVED: Developed Producing Developed Non-Producing 7 5 48 39 Undeveloped 0 0 0 0 0 0 TOTAL PROVED PROBABLE 0 0 TOTAL PROVED PLUS PROBABLE NET PRESENT VALUE OF FUTURE NET REVENUE BEFORE INCOME TAXES DISCOUNTED AT (%/year) UNIT VALUE BEFORE INCOME TAXES DISCOUNTED AT 10% (1) 0
